Citation Nr: 1106981	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether  new and material evidence has been received to reopen a 
service connection claim for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1968.  The Veteran's service personnel records indicate 
that he served in Vietnam from March 1968 to September 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO), which denied service connection for PTSD.  The 
Veteran disagreed with such decision and subsequently perfected 
an appeal.   

Service connection for PTSD was previously denied in a November 
2000 rating decision.  Subsequently, in an October 2002 rating 
decision, the RO determined that new and material evidence had 
been received to reopen the service connection claim for PTSD, 
but ultimately denied service connection.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on appeal, 
despite the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  As such, the issue is appropriately captioned as 
above.  

The Board notes that the RO originally adjudicated the issue as 
entitlement to service connection for PTSD and separately 
adjudicated an issue of entitlement to service connection for a 
neuropsychiatric condition, to include major depressive disorder 
and anxiety.  Although the Veteran did not perfect an appeal 
regarding his service connection claim for a neuropsychiatric 
condition, to include major depressive disorder and anxiety, 
medical evidence of record reveals additional diagnoses of 
various acquired psychiatric disorders, to include major 
depressive disorder and anxiety disorder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Therefore, the Board has recharacterized the issue as 
shown on the first page of this decision and acknowledges that 
such description includes a claim of entitlement to service 
connection for all currently diagnosed acquired psychiatric 
disorders.  

The herein reopened issue of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO determined that 
new and material evidence had been received to reopen a service 
connection claim for PTSD, but ultimately denied service 
connection (the service connection claim was initially denied in 
a November 2000 rating decision and not appealed); the Veteran 
was provided notice of the decision and of his appellate rights.

2.  The Veteran did not appeal the October 2002 rating decision, 
and such decision became final.

3.  The evidence received since the RO's October 2002 rating 
decision is not duplicative or cumulative of evidence previously 
of record, and raises a reasonable possibility of substantiating 
the Veteran's service connection claim for PTSD.


CONCLUSIONS OF LAW

1.  The RO's unappealled October 2002 decision that determined 
that new and material evidence had been received to reopen a 
service connection claim for PTSD, but ultimately denied service 
connection, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the RO's October 2002 rating decision 
is new and material; the claim of entitlement to service 
connection for PTSD is therefore reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist - Application to Reopen

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Without deciding whether the notice and development requirements 
of the VCAA have been satisfied with respect to the Veteran's new 
and material evidence claim for service connection for PTSD, the 
Board concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran by 
reopening his claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Legal Criteria and Analysis - Application to Reopen

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    
Evidence is considered "new" if it was not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

By way of history, the Veteran initially filed a service 
connection claim for PTSD in August 2000.  In a November 2000 
rating decision, the RO denied service connection for PTSD on the 
basis that there is no confirmed diagnosis of PTSD.  The Veteran 
did not submit a Notice of Disagreement to initiate appellate 
review.

In March 2001, the Veteran sought to reopen his service 
connection claim for PTSD.  In a March 2002 rating decision, the 
RO impliedly determined that new and material evidence had not 
been received to reopen the service connection claim for PTSD, 
but ultimately denied service connection on the basis that there 
is no verifiable stressor.  See 38 C.F.R. § 3.304(f) (2002) 
(service connection for PTSD requires evidence of a medical 
diagnosis of PTSD, a link between current symptoms and an in-
service stressor, and credible supporting evidence that a claim 
stressor occurred).  The Veteran did not submit a Notice of 
Disagreement to initiate appellate review.

In August 2002, the Veteran once again sought to reopen his 
service connection claim for PTSD.  In an October 2002 rating 
decision, the RO determined that new and material evidence had 
not been received to reopen the service connection claim for 
PTSD, but ultimately denied service connection on the basis that 
there is no diagnosis of PTSD, no verifiable stressor, and no 
nexus between any PTSD disability and the Veteran's service  See 
38 C.F.R. § 3.304(f) (2002).  Because the Veteran did not submit 
a Notice of Disagreement to initiate appellate review and a 
Substantive Appeal to perfect an appeal of the RO's October 2002 
rating decision, that determination became final, based on the 
evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  This is the last final 
decision regarding the Veteran's service connection claim for 
PTSD. The evidence of record when the RO decided the claim in 
October 2002 included the Veteran's STRs, VA treatment records 
dated November 1997 to September 2002, a July 2001 VA Examination 
Report, and statements submitted by or on behalf of the Veteran. 

Evidence associated with the claims file since the prior last 
final decision regarding the service connection claim for PTSD 
(October 2002 rating decision) includes statements and written 
argument submitted by the Veteran, VA treatment records, 
including an October 2006 Psychiatric Progress Note from the 
Ponce VA Clinic, and various service personnel records. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claims for PTSD.  
In this regard, October 2006 Psychiatric Progress Note from the 
Ponce VA Clinic, which was not of record at the time of the 
October 2002 rating decision, reveals statements from the Veteran 
that his stressors included "situations in which he felt his 
life threatened" during the Vietnam War.  

The evidence also includes statements from the Veteran  that he 
was subjected to incoming rocket/mortar shell/explosive attacks 
and enemy fire in Vietnam, and that he felt fear of losing his 
life in these situations, suggesting a relationship between his 
psychiatric disabilities and his service, which were not of 
record at the time of the October 2002 rating decision.  See 
March 2007 "Statement in Support of Claim for Service Connection 
for Post-Traumatic Stress Disorder (PTSD)," VA Form 21-0781; 
December 2007 Type-Written Letter from the Veteran; February 2009 
"Statement in Support of Claim," VA Form 21-4138.  The Board 
notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was 
amended to reduce the evidentiary burden of establishing a 
stressor when it is related to a fear of hostile military or 
terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010),  
codified at 38 C.F.R. § 3.304(f)(3) (2010).  VBA Training Letter 
10-05 (July 16, 2010) states with regard to this amendment: "To 
reopen a claim under new § 3.304(f)(3), VA will accept a 
Veteran's lay statement regarding an in-service stressor - 'fear 
of hostile military or terrorist activity' - as sufficient to 
constitute new and material evidence for the purpose of reopening 
a previously denied claim, if the Veteran's record otherwise 
shows service in a location involving exposure to 'hostile 
military or terrorist activity.'  If review of the record 
discloses a previously submitted lay statement demonstrating 
'fear of hostile military or terrorist activity,' such statement 
will be sufficient for reopening a claim if the Veterans' record 
otherwise demonstrates service in a location involving exposure 
to 'hostile military or terrorist activity.'"   
 
The Veteran's statement demonstrates fear of hostile military 
activity and his records, including his service personnel 
records, his military occupation specialty (MOS) of wrecker 
operator and wheel vehicle mechanic serving in Company B/C, 701st  
Maintenance Battalion, 1st  Infantry Division, and notation that 
his unit was "located in a combat zone," show service in a 
location involving exposure to hostile military activity.  
Pursuant to the VBA training letter interpreting the recent 
amendment to the PTSD regulation, the Veteran's statements in the 
October 2006 Psychiatric Progress Note from the Ponce VA Clinic, 
the March 2007 "Statement in Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder (PTSD)" (VA Form 
21-078), the December 2007 Type-Written Letter from the Veteran, 
and the February 2009 "Statement in Support of Claim" (VA Form 
21-4138) are sufficient to reopen the service connection claim 
for an acquired psychiatric disorder, to include PTSD.  

The Board finds that such evidence, either by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. 3.156(a).  The October 2006 Psychiatric Progress Note from 
the Ponce VA Clinic, the March 2007 "Statement in Support of 
Claim for Service Connection for Post-Traumatic Stress Disorder 
(PTSD)" (VA Form 21-078), the December 2007 Type-Written Letter 
from the Veteran, and the February 2009 "Statement in Support of 
Claim" (VA Form 21-4138), coupled with the previously submitted 
evidence of record are material in that they suggest a 
relationship between the Veteran's current psychiatric disability 
and his service, and therefore raise a reasonable possibility of 
establishing the claim.  As such, the Board finds that the 
October 2006 Psychiatric Progress Note from the Ponce VA Clinic, 
the March 2007 "Statement in Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder (PTSD)" (VA Form 
21-078), the December 2007 Type-Written Letter from the Veteran, 
and the February 2009 "Statement in Support of Claim" (VA Form 
21-4138) are considered new and material for the purpose of 
reopening the service connection claim for an acquired 
psychiatric disorder, to include PTSD, and such claim is 
reopened.    


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, has been received; to this extent, the appeal is 
granted.


REMAND

The Board has herein reopened service connection claim for an 
acquired psychiatric disorder, to include PTSD.  Although the 
Board regrets the delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's service connection claim so that he 
is afforded every possible consideration.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his military service.  
Specifically, he alleges that, in June 1968 while on the 
perimeter line, he accidently shot a fellow service member (PFC 
C. Dever).  He indicated that he continues to experience 
personality problems and anger from this event.  See December 
2007 Type-Written Statement from the Veteran.  An April 2007 VA 
examiner determined that there was "no evidence of any emotional 
reaction or psychiatric consequence related to this incident."  
See April 2007 VA Examination Report.  The Veteran also described 
experiencing trauma of incoming rocket/mortar shell/explosive 
attacks and enemy while serving in Vietnam.  See March 2007 
"Statement in Support of Claim for Service Connection for Post-
Traumatic Stress Disorder (PTSD)," VA Form 21-0781; December 
2007 Type-Written Letter from the Veteran.  The Veteran implies 
that he felt fear of losing his life from incoming rocket/mortar 
shell/explosive attacks and enemy while serving in Vietnam.  See 
February 2009 "Statement in Support of Claim," VA Form 21-4138.

Post-service VA treatment records reflect diagnoses of PTSD, 
major depressive disorder, and anxiety disorder.  See October 
2006 Psychiatric Progress Note; April 2008 Psychiatric Note.   

As noted, in general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires credible and 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson, 581 F.3d at 1316.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is required.  
See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element 
as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that the Veteran "engaged in combat with the enemy."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the occurrence 
of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).  As the Veteran's claim was appealed to the Board 
before July 13, 2010, but had not been decided by the Board as of 
July 13, 2010, the amended regulations apply to the instant 
claim. 

Once the claimed stressor has been verified, the Veteran's 
personal exposure to the event may be implied by the evidence of 
record.  A Veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was assigned 
to and stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, the Veteran claims that his PTSD disability is the 
result of fear of hostile military or terrorist activity, and 
review of the evidence of record indicates that the Veteran 
experienced trauma while serving in Vietnam of incoming 
rocket/mortar shell/explosive attacks and enemy fire.  See March 
2007 "Statement in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD)," VA Form 21-0781; 
December 2007 Type-Written Letter from the Veteran; February 2009 
"Statement in Support of Claim," VA Form 21-4138.  Moreover, 
although his service personnel records do not demonstrate any 
combat service, the Veteran claims that his current psychiatric 
disability is the result of combat service in Vietnam, 
specifically his duties serving in Company B/C, 701st  
Maintenance Battalion, 1st  Infantry Division as a wrecker 
operator and wheel vehicle mechanic.  Therefore, the amended 
regulations appear to be relevant in the instant appeal.  As 
such, the Board finds that in light of the amended regulations 
regarding service connection for PTSD, a VA exam is necessary to 
ascertain whether the Veteran's PTSD disability is related to his 
rocket/mortar shell/explosive attacks while serving in Company 
B/C, 701st  Maintenance Battalion, 1st  Infantry Division as a 
wrecker operator and wheel vehicle mechanic in Vietnam.  

Further review of the Veteran's claims folder indicates that he 
is also currently diagnosed with major depressive disorder and 
anxiety disorder, which he claims is related to his active duty 
service in Vietnam.  Although he was afforded a VA examination 
regarding his psychiatric disabilities in April 2007 and the 
examiner assessed depressive disorder, the examiner did not 
determine if the Veteran's depressive disorder is etiologically 
related to his military service.  See April 2007 VA Examination 
Report.  Review of the claims folder is negative for any opinion 
regarding whether the Veteran's additional acquired psychiatric 
disorders, to include major depressive disorder and anxiety 
disorder, are etiologically related to his military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).   Thus, the Veteran 
should be afforded an examination including opinions regarding 
the relationship between the Veteran's current acquired 
psychiatric disabilities (assessed as major depressive disorder 
and anxiety disorder) based on review of all evidence of record.  
The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior medical 
examinations and treatment in order to conduct a complete 
evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  
Where further evidence, or clarification of the evidence, is 
needed for proper


appellate decision-making, a remand to the AMC/RO is required.  
38 C.F.R. 
§ 19.9(a)(1) (2010). 

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  The Veterans' Benefits Administration 
(VBA) should send an updated VCAA notice 
letter specifically notifying the Veteran 
of the evidence yet needed to substantiate 
his service connection claim for an 
acquired psychiatric disorder, to include 
PTSD, major depressive disorder, and 
anxiety disorder, and of what part of such 
evidence he should obtain, and what part 
the AMC/RO will yet attempt to obtain on 
his behalf, including VA records.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran should be asked to submit any 
additional evidence regarding his claimed 
stressors.  The Veteran should also be 
given an opportunity to identify any 
relevant treatment records that are 
pertinent to his claim.   

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
RO/AMC should schedule the Veteran for a 
VA psychiatric examination for the purpose 
of determining the nature, extent, and 
etiology of any currently present acquired 
psychiatric disability, to include PTSD, 
major depressive disorder, and anxiety 
disorder.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether 
or not the claims file was reviewed. Any 
indicated tests should be accomplished. 

Based on examination findings, historical 
records, and medical principles, the VA 
examiner should give a medical opinion, 
with full rationale, as to the likely 
etiology of any currently present 
psychiatric disability, to include PTSD, 
major depressive disorder, and anxiety 
disorder, specifically whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any current 
psychiatric disability, to include PTSD, 
major depressive disorder, and anxiety 
disorder, is etiologically related to the 
Veteran's military service.  If the 
examiner diagnoses the Veteran as having 
PTSD, the examiner should specifically 
identify the stressor(s) which is(are) 
responsible for such diagnosis, to include 
the Veteran's stressor of fear from 
incoming rocket/mortar shell/explosive 
attacks while serving in Vietnam.  A 
complete rationale should be provided for 
any opinion.

3.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim for 
an acquired psychiatric disorder, to 
include PTSD.  If the service connection 
claim remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case as to 
the issues remaining on 


appeal, and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


